UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 29, 2008 Date of reporting period: May 31, 2007 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 5/31/07 (Unaudited) SENIOR LOANS (84.7%)(a)(c) Principal amount Value Automotive (4.1%) Dana Corp. bank term loan FRN 7.88s, 2008 $2,750,000 $2,756,017 Delphi Corp. bank term loan FRN Ser. C, 8 1/8s, 2008 3,200,000 3,205,030 Federal Mogul Corp. bank term loan FRN 7.1s, 2007 1,715,000 1,716,715 General Motors Corp. bank term loan FRN 7.725s, 2013 3,990,000 4,021,673 Lear Corp. bank term loan FRN 7.853s, 2013 3,140,550 3,142,513 Oshkosh Truck Corp. bank term loan FRN Ser. B, 7.1s, 2013 4,937,625 4,956,141 TRW Automotive, Inc. bank term loan FRN Ser. B, 6 7/8s, 2014 1,130,000 1,134,520 Visteon Corp. bank term loan FRN Ser. B, 8.38s, 2013 2,050,000 2,062,601 Basic Materials (8.9%) Aleris International, Inc. bank term loan FRN Ser. B, 7 3/8s, 2013 4,989,375 5,004,184 Armstrong World Industries, Inc. bank term loan FRN Ser. B, 7.07s, 2013 1,391,250 1,394,728 Basell NV bank term loan FRN Ser. B2, 7.6s, 2013 (Netherlands) 541,667 545,222 Basell NV bank term loan FRN Ser. B4, 7.6s, 2013 (Netherlands) 108,333 109,044 Basell NV bank term loan FRN Ser. C2, 8.35s, 2013 (Netherlands) 541,667 545,222 Basell NV bank term loan FRN Ser. C4, 8.35s, 2013 (Netherlands) 108,333 109,044 Celanese Corp. bank term loan FRN Ser. B, 7.099s, 2014 3,850,000 3,871,656 Freeport-McMoRan Copper & Gold, Inc. bank term loan FRN Ser. B, 7.07s, 2014 1,723,733 1,729,429 Georgia-Pacific Corp. bank term loan FRN Ser. B, 7.093s, 2013 2,473,712 2,486,900 Georgia-Pacific Corp. bank term loan FRN Ser. B2, 7.09s, 2012 2,443,875 2,456,903 Graphic Packaging Corp. bank term loan FRN Ser. B, 7.35s, 2014 3,050,000 3,076,053 Hexion Specialty Chemicals, Inc. bank term loan FRN 7 7/8s, 2013 2,537,250 2,556,084 Innophos, Inc. bank term loan FRN 7.57s, 2010 1,332,416 1,336,857 ISP Chemco, Inc. bank term loan FRN Ser. B, 7 1/8s, 2013 2,277,000 2,280,254 ISP Chemco, Inc. bank term loan FRN Ser. B, 7.1s, 2014 2,205,000 2,205,000 Lucite International Group Holdings, Ltd. bank term loan FRN Ser. B, 8.07s, 2013 (United Kingdom) 1,322,828 1,329,442 Lucite International Group Holdings, Ltd. bank term loan FRN Ser. DD, 8.07s, 2013 (United Kingdom) (U) 467,176 469,511 Lyondell Chemical Co. bank term loan FRN Ser. B, 6.856s, 2013 3,523,375 3,527,339 Momentive Performance Materials, Inc. bank term loan FRN 7 5/8s, 2013 3,990,000 4,012,863 Mosaic Co. (The) bank term loan FRN Ser. B, 7 1/8s, 2013 1,140,096 1,146,272 NewPage Corp. bank term loan FRN 7 5/8s, 2011 1,742,150 1,755,216 Novelis, Inc. bank term loan FRN 7.61s, 2012 1,034,247 1,034,893 Novelis, Inc. bank term loan FRN Ser. B, 7.59s, 2012 3,345,729 3,347,820 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 7.355s, 2012 2,457,412 2,475,842 Smurfit-Stone Container Corp. bank term loan FRN 5.23s, 2010 94,140 94,846 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 7 3/8s, 2011 100,057 100,807 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 7 3/8s, 2011 704 709 Smurfit-Stone Container Corp. bank term loan FRN Ser. C1, 7 3/8s, 2011 344,412 346,995 Tube City IMS Corp. bank term loan FRN 7.57s, 2014 982,508 988,035 Tube City IMS Corp. bank term loan FRN 5.22s, 2014 119,092 119,762 Broadcasting (3.5%) Cumulus Media, Inc. bank term loan FRN 7.396s, 2013 3,045,760 3,054,462 Emmis Communications Corp. bank term loan FRN Ser. B, 7.35s, 2013 1,250,000 1,257,969 Gray Television, Inc. bank term loan FRN Ser. B, 6.852s, 2014 (U) 2,430,000 2,426,452 Paxson Communications Corp. bank term loan FRN Ser. B, 8.606s, 2012 2,500,000 2,553,125 Spanish Broadcasting Systems, Inc. bank term loan FRN 7.1s, 2012 2,406,916 2,406,916 Univision Communications, Inc. bank term loan FRN Ser. B, 7.855s, 2014 4,697,987 4,691,212 Univision Communications, Inc. bank term loan FRN Ser. DD, 7.61s, 2014 (U) 302,013 301,578 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7 7/8s, 2012 2,920,780 2,936,114 Young Broadcasting, Inc. bank term loan FRN Ser. B, 7 7/8s, 2012 188,843 189,834 Building Materials (1.5%) Custom Building Products bank term loan FRN Ser. B, 7.6s, 2011 791,518 791,188 Goodman Global Holdings, Inc. bank term loan FRN Ser. C, 7 1/8s, 2011 736,786 737,399 Landsource Communities, Inc. bank term loan FRN 8.11s, 2013 3,042,375 3,059,537 Nortek Holdings, Inc. bank term loan FRN Ser. B, 7.36s, 2011 3,827,334 3,834,988 Cable Television (3.9%) Atlantic Broadband Financial bank term loan FRN 7.57s, 2011 1,350,000 1,364,766 Cablevision Systems Corp. bank term loan FRN 7.07s, 2013 4,953,722 4,960,944 Cebridge Connections, Inc. bank term loan FRN Ser. B, 7.349s, 2013 3,800,000 3,802,136 Charter Communications, Inc. bank term loan FRN 7.85s, 2014 1,000,000 1,001,250 Charter Communications, Inc. bank term loan FRN 7.36s, 2014 1,000,000 1,000,000 Charter Communications, Inc. bank term loan FRN Ser. B, 7.35s, 2014 2,900,000 2,899,820 Insight Midwest, LP bank term loan FRN Ser. B,7.35s, 2014 3,652,635 3,675,749 Mediacom Communications Corp. bank term loan FRN Ser. C, 7.1s, 2015 2,427,634 2,430,669 Mediacom Communications Corp. bank term loan FRN Ser. D2, 7.1s, 2015 897,750 895,131 Capital Goods (7.8%) AGCO Corp. bank term loan FRN 7.1s, 2008 471,575 473,933 Berry Plastics Holding Corp. bank term loan FRN 7.355s, 2015 3,350,000 3,361,166 Blount, Inc. bank term loan FRN Ser. B, 7.09s, 2010 1,374,962 1,374,103 Communications & Power Industries, Inc. bank term loan FRN 7.57s, 2010 980,422 982,260 Fenwal Controls of Japan, Ltd. bank term loan FRN 7.61s, 2014 (Japan) 2,828,571 2,828,571 Fenwal Controls of Japan, Ltd. bank term loan FRN Ser. DD, 7.61s, 2014 (Japan) (U) 471,429 471,429 Foamex, LP bank term loan FRN Ser. B, 7.6s, 2013 1,976,471 1,971,838 Graham PackagingInternational, Inc.bank term loan FRN 7 5/8s, 2011 3,600,000 3,627,749 Graham Packaging Corp. bank term loan FRN Ser. B, 7.687s, 2011 425,915 429,198 Hawker BeechcraftAcquisition Co., LLCbank term loan FRN 7.32s, 2014 2,904,255 2,917,743 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 5 1/4s, 2014 245,745 246,886 Hexcel Corp. bank term loan FRN Ser. B, 7.108s, 2012 1,690,029 1,692,846 K&F Industries, Inc. bank term loan FRN Ser. C, 7.32s, 2012 863,614 863,614 McKechnie Holdings, LLC bank term loan FRN 10.34s, 2015 (United Kingdom) 225,000 227,625 McKechnie Holdings, LLC bank term loan FRN 7.34s, 2014 (United Kingdom) 2,365,000 2,371,657 Mueller Water Products, Inc. bank term loan FRN Ser. B, 7.1s, 2014 2,100,000 2,115,750 Polypore, Inc. bank term loan FRN 8.32s, 2011 1,148,949 1,148,949 Rexnord Corp. bank term loan FRN Ser. B, 7.858s, 2013 2,272,951 2,288,577 Rexnord Corp. bank term loan FRN Ser. B, 7.58s, 2013 1,157,644 1,165,603 Sensata Technologies BV bank term loan FRN 7.105s, 2013 (Netherlands) 3,076,750 3,073,778 Terex Corp. bank term loan FRN Ser. D, 7.1s, 2013 3,076,750 3,080,596 Transdigm, Inc. bank term loan FRN 7.348s, 2013 3,745,000 3,763,725 Wesco Aircraft Hardware Corp. bank term loan FRN 11.1s, 2014 1,000,000 1,021,250 Wesco Aircraft Hardware Corp. bank term loan FRN 7.6s, 2013 2,526,625 2,543,207 Commercial and Consumer Services (1.5%) Alliance Laundry Systems Corp. bank term loan FRN Ser. B, 7.609s, 2012 826,596 832,279 Buhrmann USA, Inc. bank term loan FRN Ser. D-1, 7.099s, 2010 972,500 976,147 Coinmach Corp. bank term loan FRN Ser. B, 7 7/8s, 2012 2,785,877 2,802,420 iPayment, Inc. bank term loan FRN 7.344s, 2013 1,584,000 1,574,100 Laidlaw International, Inc. bank term loan FRN Ser. B, 7.09s, 2013 1,500,000 1,504,376 Laidlaw International, Inc. bank term loan FRN Ser. B, 7.09s, 2013 500,000 501,459 Communication Services (6.0%) American Cellular Corp. bank term loan FRN 7.32s, 2014 3,750,000 3,770,625 American Cellular Corp. bank term loan FRN Ser. DD, 7.64s, 2007 506,250 507,832 Cavalier Telephone, LLC bank term loan FRN 10.09s, 2012 1,246,875 1,262,461 Consolidated Communications Holdings, Inc. bank term loan FRN Ser. D, 7.093s, 2011 2,441,743 2,447,847 Crown Castle International Corp. bank term loan FRN 6.893s, 2014 4,100,000 4,107,364 Intelsat, Ltd. bank term loan FRN 7.86s, 2014 (Bermuda) 2,000,000 2,006,786 Intelsat, Ltd. bank term loan FRN Ser. B, 7.349s, 2013 (Bermuda) 1,641,389 1,653,290 Iowa Telecommunications Services, Inc. bank term loan FRN Ser. B, 7.098s, 2011 2,250,000 2,261,250 Leap Wireless International, Inc. bank term loan FRN Ser. B, 7.6s, 2013 2,878,250 2,902,715 Level 3 Communications, Inc. bank term loan FRN 7.605s, 2014 2,650,000 2,659,569 MetroPCS Wireless, Inc. bank term loan FRN 7 5/8s, 2013 2,786,000 2,807,940 PanAmSat Corp. bank term loan FRN Ser. B, 7.349s, 2013 1,624,224 1,636,102 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 7.1s, 2012 1,377,284 1,377,284 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 7.32s, 2013 3,591,000 3,612,546 Windstream Corp. bank term loan FRN Ser. B, 6.86s, 2013 780,702 785,233 Consumer (1.1%) Samsonite Corp. bank term loan FRN Ser. B, 7.6s, 2013 2,094,750 2,107,189 Visant Holding Corp. bank term loan FRN Ser. C, 7.33s, 2010 1,828,894 1,836,133 Yankee Candle Co., Inc. bank term loan FRN 7.32s, 2014 2,100,000 2,110,063 Consumer Cyclicals (0.5%) PRIMEDIA, Inc. bank term loan FRN Ser. B, 7.57s, 2013 2,728,649 Consumer Goods (1.2%) Jarden Corp. bank term loan FRN Ser. B1, 7.1s, 2012 2,000,000 2,003,334 Jarden Corp. bank term loan FRN Ser. B2, 7.1s, 2012 2,000,000 2,003,750 Prestige Brands, Inc. bank term loan FRN Ser. B, 7.634s, 2011 2,113,815 2,122,623 Spectrum Brands, Inc. bank term loan FRN 9.35s, 2013 32,219 32,455 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 9.347s, 2013 651,792 658,582 Spectrum Brands, Inc. bank term loan FRN Ser. B2, 9.32s, 2013 115,989 116,279 Consumer Staples (0.4%) Nutro Products, Inc. bank term loan FRN 7.35s, 2013 2,377,014 Energy (3.7%) CR Gas Storage bank term loan FRN 7.09s, 2013 2,145,988 2,151,353 CR Gas Storage bank term loan FRN 7.09s, 2013 358,385 359,281 CR Gas Storage bank term loan FRN 7.07s, 2013 380,944 381,420 CR Gas Storage bank term loan FRN Ser. DD, 7.11s, 2013 242,767 243,070 Energy Solutions International A/S bank term loan FRN 7.57s, 2013 69,338 69,901 Energy Transfer Equity, LP bank term loan FRN Ser. B, 7.08s, 2012 2,775,000 2,791,353 Helix Energy Solutions Group, Inc. bank term loan FRN Ser. B, 7.33s, 2013 1,183,169 1,186,867 IFM Holdco bank term loan FRN 7.36s, 2014 345,000 348,450 Key Energy Services, Inc. bank term loan FRN Ser. B, 7.854s, 2012 1,975,000 1,984,875 Meg Energy Corp. bank term loan FRN 7.35s, 2013 (Canada) 1,831,500 1,844,377 Meg Energy Corp. bank term loan FRN Ser. DD, 6s, 2013 (Canada) (U) 1,350,000 1,345,661 Petroleum Geo-Services ASA bank term loan FRN Ser. B, 7.6s, 2012 (Norway) 730,875 735,078 Sandridge Energy bank term loan FRN 8.985s, 2014 425,000 437,750 Targa Resources, Inc. bank term loan FRN 7.356s, 2012 2,384,669 2,400,320 Targa Resources, Inc. bank term loan FRN 5.225s, 2012 581,036 584,850 Western Refining, Inc. bank term loan FRN Ser. B, 7.11s, 2014 3,174,107 3,186,010 Western Refining, Inc. bank term loan FRN Ser. DD, 3/4s, 2014 775,893 778,802 Entertainment (3.0%) Cinemark, Inc. bank term loan FRN 7.126s, 2013 4,496,241 4,513,947 Hertz Corp. bank term loan FRN 5.35s, 2012 172,807 173,908 Hertz Corp. bank term loan FRN Ser. B, 7.072s, 2012 952,576 958,642 MGM Studios, Inc. bank term loan FRN Ser. B, 8.6s, 2011 2,277,000 2,282,426 National Cinimedia, Inc. bank term loan FRN 7.09s, 2015 4,250,000 4,252,278 Six Flags Theme Parks bank term loan FRN 7.6s, 2015 3,380,000 3,398,309 Universal City Development Partners bank term loan FRN Ser. B, 7.36s, 2011 1,316,487 1,324,715 Financial (1.1%) LNR Property Corp. bank term loan FRN Ser. B, 8.11s, 2011 1,450,000 1,455,697 Realogy Corp. bank term loan FRN 8.32s, 2013 816,667 816,986 Realogy Corp. bank term loan FRN Ser. B, 8.35s, 2013 3,033,333 3,034,519 Tishman Speyer Real Estate bank term loan FRN 7.07s, 2012 1,150,000 1,154,313 Food (3.0%) American Seafood Group, LLC bank term loan FRN Ser. B, 7.1s, 2012 2,048,130 2,054,530 American Seafood Group, LLC bank term loan FRN Ser. DD, 7.1s, 2012 421,415 422,731 Aramark Corp. bank term loan FRN 7.475s, 2014 4,170,813 4,198,302 Aramark Corp. bank term loan FRN 7.445s, 2014 298,074 300,039 Chiquita Brands International, Inc. bank term loan FRN Ser. C, 8 3/8s, 2012 2,478,535 2,504,870 Dean Foods Co. bank term loan FRN Ser. B, 6 7/8s, 2014 4,100,000 4,109,738 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 8.099s, 2014 3,050,000 3,072,113 Gaming & Lottery (3.3%) CCM Merger, Inc. bank term loan FRN Ser. B, 7.35s, 2012 2,556,239 2,569,820 Green Valley Ranch Gaming, LLC bank term loan FRN Ser. B, 7.36s, 2014 3,664,545 3,685,485 Herbst Gaming, Inc. bank term loan FRN Ser. B, 7.245s, 2014 1,862,000 1,868,983 Herbst Gaming, Inc. bank term loan FRN Ser. DD, 7.225s, 2014 933,333 936,444 Pinnacle Entertainment, Inc. bank term loan FRN Ser. B, 7.32s, 2011 2,000,000 2,004,584 Tropicana Entertainment bank term loan FRN Ser. B, 7.85s, 2011 3,663,784 3,694,468 Trump Hotel & Casino Resort, Inc. bank term loan FRN 7.605s, 2012 1,873,747 1,882,531 Trump Hotel & Casino Resort, Inc. bank term loan FRN Ser. B-1, 7.62s, 2012 1,869,003 1,877,765 Health Care (8.0%) Accellent Corp. bank term loan FRN Ser. B, 7.86s, 2012 3,184,394 3,179,086 AmeriPath, Inc. bank term loan FRN Ser. B, 7.32s, 2012 4,067,076 4,065,043 Carestream Health, Inc. bank term loan FRN 7.32s, 2013 3,550,000 3,559,322 CRC Health Corp. bank term loan FRN 7.85s, 2013 762,082 765,892 CRC Health Corp. bank term loan FRN 7.85s, 2013 1,287,033 1,293,468 Davita, Inc. bank term loan FRN Ser. B, 6.842s, 2012 4,903,688 4,917,482 HCA, Inc. bank term loan FRN Ser. B, 7.6s, 2013 2,992,500 3,023,478 Health Management Associates, Inc. bank term loan FRN 7.1s, 2014 2,445,000 2,454,848 Healthsouth Corp. bank term loan FRN Ser. B, 7.85s, 2013 2,862,082 2,881,436 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 7.36s, 2014 798,887 801,634 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.22s, 2014 213,037 213,769 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 7.356s, 2014 2,338,076 2,346,115 Magellan Health Services, Inc. bank term loan FRN 5.2s, 2008 360,360 360,360 Magellan Health Services, Inc. bank term loan FRN Ser. B, 7.105s, 2008 225,225 225,225 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 7.082s, 2012 3,926,558 3,930,649 Quintiles Transnational Corp. bank term loan FRN 7.36s, 2013 1,485,000 1,485,465 Stewart Enterprises, Inc. bank term loan FRN Ser. B, 7.129s, 2011 1,743,404 1,745,583 Sun Healthcare Group, Inc. bank term loan FRN 7.355s, 2014 434,483 435,569 Sun Healthcare Group, Inc. bank term loan FRN 7.32s, 2014 341,379 342,233 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 7.355s, 2014 1,924,138 1,928,948 United Surgical Partners International, Inc. bank term loan FRN 9 1/4s, 2014 1,845,161 1,849,005 United Surgical Partners International, Inc. bank term loan FRN Ser. DD, 1 1/4s, 2014 (U) 354,839 353,730 Vanguard Health Systems, Inc. bank term loan FRN 7.6s, 2011 2,215,837 2,230,151 VWR International, Inc. bank term loan FRN Ser. B, 7.61s, 2011 930,628 933,536 Homebuilding (0.2%) Standard-Pacific Corp. bank term loan FRN Ser. B, 6.86s, 2013 1,399,800 Household Furniture and Appliances (0.6%) National Bedding Co. bank term loan FRN 10.36s, 2012 1,350,000 1,363,500 National Bedding Co. bank term loan FRN 7.355s, 2011 1,768,678 1,773,100 Media (1.1%) Affinion Group, Inc. bank term loan FRN Ser. B, 7.859s, 2013 2,264,120 2,281,667 VNU NV Group BV bank term loan FRN Ser. B, 7.607s, 2013 (Netherlands) 2,977,500 3,000,763 Warner Music Group bank term loan FRN Ser. B, 7.36s, 2011 1,172,886 1,176,845 Publishing (4.4%) American Media Operations, Inc. bank term loan FRN 8.59s, 2013 2,000,000 2,010,416 Cenveo, Corp. bank term loan FRN Ser. B, 7.1s, 2014 2,772,414 2,775,879 Cenveo, Corp. bank term loan FRN Ser. DD, 7.1s, 2014 (U) 577,586 578,308 GateHouse Media, Inc. bank term loan FRN 7.11s, 2014 2,694,565 2,691,197 GateHouse Media, Inc. bank term loan FRN 7.101s, 2014 1,005,435 1,004,178 GateHouse Media, Inc. bank term loan FRN Ser. B, 7.6s, 2014 175,000 175,036 Penton Media, Inc. bank term loan FRN 7.624s, 2013 2,100,000 2,108,532 Quebecor, Inc. bank term loan FRN Ser. B, 7.356s, 2013 (Canada) 2,715,625 2,732,598 R.H. Donnelley, Inc. bank term loan FRN Ser. A-4, 6.585s, 2009 178,884 178,586 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6.85s, 2011 304,787 304,871 Reader's Digest Association, Inc. (The) bank term loan FRN 7 3/8s, 2014 4,116,261 4,123,336 Sun Media Corp. bank term loan FRN Ser. B, 7.105s, 2009 (Canada) 670,646 671,485 Tribune Co. bank term loan FRN Ser. B, 8.35s, 2014 5,275,000 5,270,289 Restaurants (0.4%) Buffets Holdings, Inc. bank term loan FRN 8.11s, 2013 1,189,519 1,197,944 Buffets Holdings, Inc. bank term loan FRN 5 1/4s, 2013 157,500 158,616 NPC International, Inc. bank term loan FRN Ser. B, 7.093s, 2013 1,083,333 1,083,333 Retail (3.0%) Adesa, Inc. bank term loan FRN 7.57s, 2013 3,300,000 3,321,041 Claire's Stores, Inc. bank term loan FRN 8.1s, 2014 1,965,000 1,955,790 J Crew Operating Corp. bank term loan FRN Ser. B, 7.116s, 2013 280,702 281,170 Jean Coutu Group, Inc. bank term loan FRN Ser. B, 7 7/8s, 2011 (Canada) 502,721 502,770 Michaels Stores, Inc. bank term loan FRN Ser. B, 7 5/8s, 2013 3,935,000 3,951,511 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 7.346s, 2013 1,551,376 1,562,648 PETCO Animal Supplies, Inc. bank term loan FRN 7.853s, 2013 2,244,375 2,262,810 Pantry, Inc. (The) bank term loan FRN 7.07s, 2014 525,000 527,079 Pantry, Inc. (The) bank term loan FRN 3/4s, 2014 150,000 150,594 Supervalu, Inc. bank term loan FRN Ser. B, 7.09s, 2012 2,326,500 2,336,436 Technology (6.7%) Activant Solutions Holdings, Inc. bank term loan FRN Ser. B, 7 3/8s, 2013 2,988,391 2,980,920 Advanced Micro Devices, Inc. bank term loan FRN 7.59s, 2013 3,901,559 3,912,643 Affiliated Computer Services, Inc. bank term loan FRN Ser. B, 7.32s, 2013 2,172,500 2,180,647 Affiliated Computer Services, Inc. bank term loan FRN Ser. B2, 7.32s, 2013 397,000 398,489 AMI Semiconductor, Inc. bank term loan FRN 6.82s, 2012 4,157,229 4,139,041 Aspect Software, Inc. bank term loan FRN 8 3/8s, 2011 2,835,750 2,855,246 JDA Software Group, Inc. bank term loan FRN Ser. B, 7.6s, 2013 854,143 861,617 ON Semiconductor Corp. bank term loan FRN Ser. B, 7.1s, 2013 700,000 700,000 Open Solutions, Inc. bank term loan FRN Ser. B, 7.485s, 2014 2,050,000 2,065,375 Reynolds & Reynolds Co. (The) bank term loan FRN 7.845s, 2012 2,593,500 2,609,245 Sabre Holdings Corp. bank term loan FRN 7.57s, 2014 3,850,000 3,853,307 Sanmina-SCI Corp. bank term loan FRN Ser. B, 8 3/8s, 2008 2,500,000 2,509,375 SS&C Technologies, Inc. bank term loan FRN Ser. B, 7.864s, 2012 2,093,318 2,101,168 SS&C Technologies, Inc. bank term loan FRN Ser. B, 7.838s, 2012 84,882 85,200 SunGard Data Systems, Inc. bank term loan FRN 7.36s, 2014 396,325 399,231 Travelport bank term loan FRN 8.364s, 2013 236,438 237,862 Travelport bank term loan FRN Ser. B, 8.35s, 2013 2,230,319 2,243,753 TTM Technologies, Inc. bank term loan FRN 7.591s, 2012 1,656,250 1,660,391 Worldspan, LP bank term loan FRN 8.598s, 2013 1,795,500 1,802,233 Textiles (0.8%) Hanesbrands, Inc. bank term loan FRN 9.105s, 2014 1,000,000 1,022,344 Hanesbrands, Inc. bank term loan FRN 7.105s, 2013 2,361,482 2,373,693 Levi Strauss & Co. bank term loan FRN 7.59s, 2014 1,400,000 1,389,791 Tire & Rubber (0.6%) Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 7 7/8s, 2012 225,113 226,450 Cooper-Standard Automotive, Inc. bank term loan FRN 7 7/8s, 2012 641,875 646,689 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 7 7/8s, 2012 579,502 582,943 Goodyear Tire & Rubber Co. (The) bank term loan FRN 7.1s, 2010 2,000,000 2,005,538 Tobacco (0.6%) Reynolds American, Inc. bank term loan FRN Ser. B, 7.114s, 2012 3,374,500 Transportation (1.1%) Delta Airlines, Inc. bank term loan FRN 7.355s, 2012 2,600,000 2,609,100 United Airlines Corp. bank term loan FRN Ser. B, 7 3/8s, 2014 3,700,000 3,702,605 Utilities & Power (2.7%) Dynegy Holdings, Inc. bank term loan FRN 6.82s, 2013 3,512,234 3,510,478 Dynegy Holdings, Inc. bank term loan FRN 6.82s, 2013 312,766 312,610 El Paso Corp. bank term loan FRN 5.12s, 2011 2,100,000 2,107,875 Mirant North America, LLC bank term loan FRN 7.07s, 2013 2,683,269 2,686,623 Regency Gas Services, LLC bank term loan FRN 7.83s, 2013 138,177 138,557 Reliant Energy, Inc. bank term loan FRN 5.19s, 2010 1,671,429 1,677,996 Reliant Energy, Inc. bank term loan FRN Ser. B, 7.695s, 2010 2,226,571 2,235,320 TPF Generation Holdings, LLC bank term loan FRN 7.37s, 2013 132,138 132,860 TPF Generation Holdings, LLC bank term loan FRN 5 1/4s, 2013 421,520 423,825 TPF Generation Holdings, LLC bank term loan FRN Ser. B, 7.35s, 2013 2,240,727 2,252,981 Total senior loans (cost $477,535,347) CORPORATE BONDS AND NOTES (5.9%)(a) Principal amount Value Basic Materials (0.5%) Builders FirstSource, Inc. company guaranty FRN 9.61s, 2012 $655,000 $665,644 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. FRN 8.564s, 2015 1,000,000 1,050,000 Hexion Nova Scotia Finance ULC 144A sec. FRN 9.86s, 2014 1,000,000 1,045,000 Capital Goods (0.4%) Allied Waste North America, Inc. sec. notes 6 1/2s, 2010 491,000 496,524 Berry Plastics Holding Corp. sec. FRN 9.235s, 2014 1,000,000 1,023,750 General Cable Corp. 144A sr. notes FRN 7.725s, 2015 1,000,000 1,002,500 Communication Services (0.8%) Centennial Communications Corp. sr. notes FRN 11.099s, 2013 750,000 788,438 Intelsat Bermuda, Ltd. company guaranty FRN 8.872s, 2015 (Bermuda) 400,000 409,000 iPCS, Inc. 144A sec. FRN 7.48s, 2013 440,000 441,100 Level 3 Financing, Inc. 144A sr. notes FRN 9.15s, 2015 1,000,000 1,017,500 Qwest Corp. sr. notes FRN 8.605s, 2013 1,250,000 1,368,750 Rural Cellular Corp. 144A sr. sub. notes FRN 8.36s, 2013 460,000 461,150 Consumer Cyclicals (1.1%) Autonation, Inc. company guaranty FRN 7.356s, 2013 1,000,000 1,010,000 Ford Motor Credit Corp. sr. unsec. FRN 8.105s, 2012 2,200,000 2,208,277 Harry & David Holdings, Inc. company guaranty FRN 10.36s, 2012 500,000 511,250 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,000,000 1,065,000 PRIMEDIA, Inc. sr. notes FRN 10.735s, 2010 1,250,000 1,289,063 Seminole Hard Rock Entertainment, Inc. 144A sec. FRN 7.846s, 2014 425,000 435,625 Consumer Staples (0.8%) ARAMARK Corp. 144A sr. notes FRN 8.856s, 2015 1,500,000 1,546,875 Nutro Products, Inc. 144A sr. notes FRN 9.37s, 2013 1,000,000 1,050,000 Playtex Products, Inc. company guaranty 8s, 2011 1,000,000 1,042,500 Universal City Florida Holding Co. sr. notes FRN 10.106s, 2010 670,000 691,775 Financial (0.2%) GMAC, LLC unsub. notes FRN 6.61s, 2009 1,000,000 1,000,643 USI Holdings Corp. 144A sr. notes FRN 9.23s, 2014 190,000 190,475 Health Care (0.5%) Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,555,000 2,442,657 US Oncology Holdings, Inc. 144A sr. unsec. notes FRN 9.828s, 2012 (PIK) 490,000 488,163 Technology (1.4%) Freescale Semiconductor, Inc. 144A sr. notes FRN 9.23s, 2014 2,750,000 2,753,438 Nortel Networks, Ltd. 144A company guaranty FRN 9.606s, 2011 (Canada) 750,000 808,125 NXP BV/NXP Funding, LLC 144A sec. FRN 8.106s, 2013 (Netherlands) 4,035,000 4,156,050 Utilities & Power (0.2%) Teco Energy, Inc. sr. notes FRN 7.356s, 2010 1,000,000 Total corporate bonds and notes (cost $32,843,159) SHORT-TERM INVESTMENTS (13.0%)(a) Principal amount/shares Value BA Credit Card Trust - Emerald Notes for an effective yield of 5.33%, June 12, 2007 $3,000,000 $2,995,178 Countrywide Financial Corp. for an effective yield of 5.34%, June 6, 2007 4,000,000 3,997,072 Klio II Funding Corp. for an effective yield of 5.33%, July 17, 2007 3,000,000 2,979,837 Swedbank Mortgage AB for an effective yield of 5.32%, August 22, 2007 (Sweden) 2,000,000 1,976,020 U.S. Treasury Bills 4.93%, June 21, 2007 (SEG) 7,000 6,981 Putnam Prime Money Market Fund (e) 61,693,094 61,693,094 Total short-term investments (cost $73,648,182) TOTAL INVESTMENTS Total investments (cost $584,026,688) (b) FUTURES CONTRACTS OUTSTANDING at 5/31/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 2 yr (Short) 12 $2,445,563 Sep-07 $3,914 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/07 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum appreciation Citibank, N.A., New York $2,140,000 1/23/17 5.2675% 3 month USD-LIBOR-BBA $1,953 CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/07 (Unaudited) Upfront Fixed payments Swap counterparty / premium Notional Termination received (paid) by Unrealized Referenced debt* received (paid)** amount date fund per annum depreciation Bear Stearns Credit Products, Inc. Claire's Stores, 9 5/8%, 6/1/15 $ $235,000 6/20/12 230 bp $(337) JPMorgan Chase Bank, N.A. Idearc, Inc T/L B L 5,150,000 6/20/12 79 bp (1,339) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution . NOTES (a) Percentages indicated are based on net assets of $565,004,877. (b) The aggregate identified cost on a tax basis is $584,041,708, resulting in gross unrealized appreciation and depreciation of $2,149,325 and $603,273, respectively, or net unrealized appreciation of $1,546,052. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at May 31, 2007. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rate shown for senior loans are the current interest rates at May 31, 2007. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $559,927 for the period ended May 31, 2007. During the period ended May 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $124,481,014 and $96,497,389, respectively. (U) A portion of the position represents unfunded loan commitments. As of May 31, 2007, the fund had unfunded loan commitments of $3,170,551, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Cenveo, Inc. $485,172 Fenwal Controls of Japan, Ltd. 471,429 Gray Television, Inc. 105,081 Lucite International Group Holdings, Ltd. 222,595 Meg Energy Corp. 1,350,000 United Surgical Partners International, Inc. 354,839 Univision Communications, Inc. 181,435 Totals $3,170,551 At May 31, 2007, liquid assets totaling $2,459 have been designated as collateral for open swap contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Notes (FRN) are the current interest rates at May 31, 2007. The dates shown on debt obligations are the original maturity dates. Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 26, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 26, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07513 ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 29, 2008 Date of reporting period: May 31, 2007 Item 1. Schedule of Investments: Putnam Income Strategies Fund The fund's portfolio 5/31/07 (Unaudited) COMMON STOCKS (25.7%)(a) Shares Value Banking (1.5%) Alabama National BanCorporation 23 $1,444 Banco Bilbao Vizcaya Argentaria SA (Spain) 539 13,618 Bank of America Corp. 273 13,844 Citizens Banking Corp. 61 1,161 Comerica, Inc. 64 4,021 Commerzbank AG (Germany) 100 4,918 Commonwealth Bank of Australia (Australia) 200 9,173 Corus Bankshares, Inc. 438 7,967 Credit Agricole SA (France) 279 11,515 DBS Group Holdings, Ltd. (Singapore) 1,000 15,633 DnB Holdings ASA (Norway) 1,200 16,205 Downey Financial Corp. 89 6,478 Hancock Holding Co. 31 1,226 HBOS PLC (United Kingdom) 387 8,326 Hypo Real Estate Holding (Germany) 15 1,035 KeyCorp 113 4,024 Lloyds TSB Group PLC (United Kingdom) 1,422 16,184 Nordea AB (Sweden) 1,500 24,720 Pacific Capital Bancorp. 51 1,313 PNC Financial Services Group 77 5,683 Societe Generale (France) 80 15,583 Sterling Financial Corp. 63 1,905 Susquehanna Bancshares, Inc. 51 1,098 U.S. Bancorp 340 11,757 Wachovia Corp. 257 13,927 Washington Mutual, Inc. 384 16,788 Wells Fargo & Co. 569 20,535 Basic Materials (1.1%) Amcor, Ltd. (Australia) 2,259 13,914 Builders FirstSource, Inc. (NON) 57 950 Carpenter Technology Corp. 30 3,977 Ceradyne, Inc. (NON) 16 1,081 CF Industries Holdings, Inc. 104 4,652 Chaparral Steel Co. 71 5,197 Cleveland-Cliffs, Inc. 54 4,768 Dow Chemical Co. (The) 98 4,447 Fletcher Building, Ltd. (New Zealand) 2,404 22,991 FMC Corp. 79 6,609 Granite Construction, Inc. 55 3,767 Grief, Inc. Class A 17 946 Hochtief AG (Germany) 29 3,361 Kobe Steel, Ltd. (Japan) 1,000 3,435 Mitsubishi Chemical Holdings Corp. (Japan) 500 4,376 Mitsui Chemicals, Inc. (Japan) 1,000 7,223 Mittal Steel Co. NV (Netherlands) 446 26,778 Monsanto Co. 57 3,511 Neenah Paper, Inc. 33 1,445 Nippon Light Metal Co., Ltd. (Japan) 1,000 2,646 Nucor Corp. 159 10,739 Packaging Corp. of America 46 1,190 Perini Corp. (NON) 88 4,840 PPG Industries, Inc. 98 7,467 Quanex Corp. 54 2,589 Rayonier, Inc. 95 4,271 RBC Bearings, Inc. (NON) 48 1,853 Southern Copper Corp. 153 13,568 Travis Perkins PLC (United Kingdom) 143 5,862 Ube Industries, Ltd. (Japan) 1,000 3,048 Zinifex, Ltd. (Australia) 190 2,769 Capital Goods (1.1%) Acuity Brands, Inc. 32 1,943 Alstom (France) (NON) 11 1,742 Andritz AG (Austria) 60 4,060 Applied Industrial Technologies, Inc. 94 2,750 Autoliv, Inc. (Sweden) 68 4,060 BAE Systems PLC (United Kingdom) 653 5,781 Boeing Co. (The) 239 24,041 Cummins, Inc. 200 18,846 Eaton Corp. 20 1,875 Emerson Electric Co. 195 9,448 EnPro Industries, Inc. (NON) 68 2,825 FKI PLC (United Kingdom) 3,791 10,355 Flow International Corp. (NON) 177 2,273 Freightcar America, Inc. 92 4,548 GKN PLC (United Kingdom) 133 1,031 Herman Miller, Inc. 111 3,996 II-VI, Inc. (NON) 39 1,082 Illinois Tool Works, Inc. 113 5,957 Intevac, Inc. (NON) 74 1,427 Lockheed Martin Corp. 158 15,500 Manitowoc Co., Inc. (The) 30 2,273 Nordson Corp. 30 1,560 Orbital Sciences Corp. (NON) 82 1,690 Parker-Hannifin Corp. 43 4,358 Raytheon Co. 39 2,168 SIG Holding AG (Switzerland) 12 4,070 Steelcase, Inc. 146 2,835 Terex Corp. (NON) 166 14,072 Thomas & Betts Corp. (NON) 124 7,194 Tomkins PLC (United Kingdom) 1,902 10,136 United Technologies Corp. 78 5,503 USEC, Inc. (NON) 134 3,095 Wabtec Corp. 78 3,054 Communication Services (1.2%) AT&T, Inc. 550 22,737 Belgacom SA (Belgium) 391 17,784 BT Group PLC (United Kingdom) 2,602 16,970 Cbeyond, Inc. (NON) 142 5,024 Comcast Corp. Class A (NON) 159 4,358 CT Communications, Inc. 104 3,265 DirecTV Group, Inc. (The) (NON) 245 5,723 Earthlink, Inc. (NON) 106 878 Echostar Communications Corp. Class A (NON) 76 3,501 Embarq Corp. 38 2,442 France Telecom SA (France) 235 7,218 Golden Telecom, Inc. (Russia) 40 2,130 InterDigital Communications Corp. (NON) 195 6,347 Koninklijke (Royal) KPN NV (Netherlands) 941 15,963 Kudelski SA (Switzerland) 11 428 Liberty Global, Inc. Class A (NON) 133 5,107 Sprint Nextel Corp. 722 16,498 Swisscom AG (Switzerland) 26 9,153 Telecom Corp. of New Zealand, Ltd. (New Zealand) 5,337 19,072 Telecom Italia SpA RNC (Italy) 5,100 11,890 USA Mobility, Inc. 55 1,266 Verizon Communications, Inc. 487 21,199 Windstream Corp. 144 2,163 Conglomerates (0.2%) 3M Co. 119 10,467 General Electric Co. 212 7,967 Honeywell International, Inc. 49 2,838 Swire Pacific, Ltd. (Hong Kong) 1,000 11,258 Consumer Cyclicals (2.6%) Aaron Rents, Inc. 138 3,958 Adecco SA (Switzerland) 29 2,115 Aeropostale, Inc. (NON) 27 1,250 American Eagle Outfitters, Inc. 344 9,288 American Woodmark Corp. 90 3,353 Ameristar Casinos, Inc. 38 1,129 Benetton Group SPA (Italy) 16 269 Buckle, Inc. (The) 74 3,027 Casey's General Stores, Inc. 22 594 Charlotte Russe Holding, Inc. (NON) 213 5,932 Citadel Broadcasting Corp. 120 996 Consolidated Graphics, Inc. (NON) 37 2,686 CTC Media, Inc. (Russia) (NON) 82 2,097 Davis Service Group PLC (United Kingdom) 1,645 21,213 De La Rue PLC (United Kingdom) 587 8,749 Deckers Outdoor Corp. (NON) 38 3,340 Dillards, Inc. Class A 153 5,554 Dolby Laboratories, Inc. Class A (NON) 64 2,157 Dollar Tree Stores, Inc. (NON) 145 6,135 Dress Barn, Inc. (NON) 9 208 Electrolux AB Class B (Sweden) 700 17,608 EZCORP, Inc. Class A (NON) 133 1,999 Family Dollar Stores, Inc. 109 3,668 FamilyMart Co., Ltd. (Japan) 300 7,642 Geberit International AG (Switzerland) 20 3,494 General Motors Corp. 120 3,599 Genlyte Group, Inc. (The) (NON) 29 2,526 Gymboree Corp. (The) (NON) 42 1,877 Hankyu Department Stores (Japan) 1,000 9,844 Hasbro, Inc. 91 2,926 HMV Group PLC (United Kingdom) 2,489 5,284 Jackson Hewitt Tax Service, Inc. 181 5,475 JC Penney Co., Inc. (Holding Co.) 72 5,795 Kesa Electricals PLC (United Kingdom) 1,711 11,887 Kimball International, Inc. Class B 108 1,474 Kohl's Corp. (NON) 69 5,197 Lodgenet Entertainment Corp. (NON) 79 2,803 Manpower, Inc. 26 2,392 Marks & Spencer Group PLC (United Kingdom) 676 9,353 Mattel, Inc. 272 7,619 McGraw-Hill Cos., Inc. (The) 266 18,702 Mediaset SpA (Italy) 1,391 14,914 NBTY, Inc. (NON) 82 4,307 Next PLC (United Kingdom) 273 11,936 NIKE, Inc. Class B 46 2,611 Nordstrom, Inc. 353 18,331 Omnicom Group, Inc. 30 3,159 Owens Corning, Inc. (NON) 140 5,026 Pacific Brands, Ltd. (Australia) 1,750 5,013 PartyGaming PLC (Gibraltar) (NON) 21,811 17,916 Perry Ellis International, Inc. (NON) 75 2,351 Phillips-Van Heusen Corp. 39 2,384 Sherwin-Williams Co. (The) 119 8,049 Sinclair Broadcast Group, Inc. Class A 249 3,815 Skechers U.S.A., Inc. Class A (NON) 105 3,371 Snap-On, Inc. 48 2,595 Sportingbet PLC (United Kingdom) (NON) 4,978 5,050 Steven Madden, Ltd. 124 4,040 Target Corp. 201 12,548 Time Warner, Inc. 638 13,634 TJX Cos., Inc. (The) 69 1,930 Trinity Mirror PLC (United Kingdom) 520 5,913 Valeo SA (France) 407 23,177 Volkswagon AG (Germany) 85 12,898 Volt Information Sciences, Inc. (NON) 103 2,557 Wal-Mart Stores, Inc. 356 16,946 Walt Disney Co. (The) 227 8,045 Wiley (John) & Sons, Inc. Class A 54 2,476 William Hill PLC (United Kingdom) 226 2,827 Consumer Finance (0.1%) Asta Funding, Inc. 46 1,942 Capital Trust, Inc. Class A (R) 168 7,473 Countrywide Financial Corp. 120 4,673 First Marblehead Corp. (The) 73 2,720 Ocwen Financial Corp. (NON) 272 3,852 Consumer Staples (1.4%) Alberto-Culver Co. 92 2,285 Alliance One International, Inc. (NON) 372 3,575 Altria Group, Inc. 282 20,050 Autogrill SpA (Italy) 352 7,113 Avon Products, Inc. 87 3,340 Brinker International, Inc. 98 3,132 Campbell Soup Co. 35 1,390 CBRL Group, Inc. 88 3,955 CEC Entertainment, Inc. (NON) 77 2,981 Coca-Cola Co. (The) 50 2,650 Colgate-Palmolive Co. 55 3,683 Darden Restaurants, Inc. 76 3,463 Estee Lauder Cos., Inc. (The) Class A 111 5,250 Flowers Foods, Inc. 26 897 Fyffes PLC (Ireland) 4,365 4,991 General Mills, Inc. 115 7,043 Heidrick & Struggles International, Inc. (NON) 80 3,899 Imperial Sugar Co. 143 4,064 ITT Educational Services, Inc. (NON) 9 1,019 Jack in the Box, Inc. (NON) 68 5,200 Jeronimo Martins, SGPS, SA (Portugal) 3,735 22,460 Korn/Ferry International (NON) 99 2,575 Kroger Co. (SEG) 230 6,974 Labor Ready, Inc. (NON) 150 3,600 Longs Drug Stores Corp. 51 2,921 Mannatech, Inc. 141 1,977 McDonald's Corp. 55 2,780 Meiji Dairies Corp. (Japan) 1,000 6,647 MGP Ingredients, Inc. 98 1,672 Molson Coors Brewing Co. Class B 42 3,846 Nash Finch Co. 74 3,482 Nichirei Corp. (Japan) 2,000 10,649 Papa John's International, Inc. (NON) 58 1,795 PepsiCo, Inc. 76 5,193 Procter & Gamble Co. (The) 49 3,114 Ralcorp Holdings, Inc. (NON) 32 1,861 Reynolds American, Inc. 242 15,740 Robert Half International, Inc. 91 3,198 Ruby Tuesday, Inc. 89 2,454 Safeway, Inc. 477 16,447 Sonic Corp. (NON) 77 1,877 Total Produce PLC (Ireland) (NON) 4,365 4,463 Universal Corp. 37 2,352 UST, Inc. 87 4,645 Yum! Brands, Inc. 58 3,928 Energy (1.2%) Basic Energy Services, Inc. (NON) 69 1,842 Chevron Corp. 314 25,588 ConocoPhillips 170 13,163 Dawson Geophysical Co. (NON) 22 1,171 ENSCO International, Inc. 42 2,544 Exxon Mobil Corp. (SEG) 598 49,736 Global Industries, Ltd. (NON) 230 5,453 Grey Wolf, Inc. (NON) 368 2,915 GulfMark Offshore, Inc. (NON) 105 5,274 Hercules Offshore, Inc. (NON) 37 1,292 Holly Corp. 47 3,294 Lufkin Industries, Inc. 23 1,470 Marathon Oil Corp. 218 26,991 NATCO Group, Inc. (NON) 54 2,323 Occidental Petroleum Corp. 92 5,057 Questar Corp. 67 7,237 Royal Dutch Shell PLC Class B (Netherlands) 460 17,372 Santos, Ltd. (Australia) 125 1,387 Technip SA (France) 69 5,351 Tidewater, Inc. 170 11,220 Trico Marine Services, Inc. (NON) 152 6,401 Financial (0.8%) CapitalSource, Inc. (R) 201 5,286 Citigroup, Inc. 500 27,245 DB RREEF Trust (Australia) 11,784 19,219 Hitachi Capital Corp. (Japan) 900 15,123 ING Industrial Fund (Australia) 8,579 17,259 Interactive Data Corp. 53 1,539 IntercontinentalExchange, Inc. (NON) 40 5,798 JPMorgan Chase & Co. 271 14,046 Man Group PLC (United Kingdom) 1,311 15,271 MGIC Investment Corp. 81 5,265 PMI Group, Inc. (The) 52 2,571 SBI Holdings, Inc. (Japan) 10 3,209 Health Care (1.7%) Aetna, Inc. 249 13,180 Alpharma, Inc. Class A 159 3,864 Altana AG (Germany) 128 3,124 American Oriental Bioengineering, Inc. (China) (NON) 160 1,712 AMERIGROUP Corp. (NON) 42 1,071 Amgen, Inc. (NON) 126 7,098 Applera Corp.- Applied Biosystems Group 223 6,331 Astellas Pharma, Inc. (Japan) 100 4,429 Becton, Dickinson and Co. 113 8,616 Bio-Rad Laboratories, Inc. Class A (NON) 22 1,643 Bristol-Myers Squibb Co. 153 4,637 Corvel Corp. (NON) 91 2,497 Coventry Health Care, Inc. (NON) 148 8,831 Eli Lilly Co. 104 6,096 Enzon Pharmaceuticals, Inc. (NON) 140 1,186 Forest Laboratories, Inc. (NON) 159 8,063 Haemonetics Corp. (NON) 25 1,241 Healthspring, Inc. (NON) 190 4,640 Humana, Inc. (NON) 181 11,231 Incyte Pharmaceuticals, Inc. (NON) 409 2,900 Johnson & Johnson (SEG) 320 20,246 LCA-Vision, Inc. 13 588 Magellan Health Services, Inc. (NON) 15 672 McKesson Corp. 305 19,255 Medcath Corp. (NON) 54 1,782 Medicines Co. (NON) 44 858 Mentor Corp. 48 1,941 Merck & Co., Inc. 473 24,809 Millennium Pharmaceuticals, Inc. (NON) 285 3,098 Molina Healthcare, Inc. (NON) 67 2,142 Orion Oyj Class B (Finland) 200 4,948 Parexel International Corp. (NON) 6 241 Pfizer, Inc. 492 13,525 Santen Pharmaceutical Co., Ltd. (Japan) 400 10,090 Savient Pharmaceuticals, Inc. (NON) 306 4,351 Schering-Plough Corp. 611 20,004 Sciele Pharma, Inc. (NON) 104 2,571 Telik, Inc. (NON) 378 2,268 UnitedHealth Group, Inc. 143 7,832 Waters Corp. (NON) 90 5,427 WellCare Health Plans, Inc. (NON) 151 13,898 West Pharmaceutical Services, Inc. 33 1,678 Wyeth 241 13,939 Zoll Medical Corp. (NON) 59 1,325 Insurance (0.9%) Allianz SE (Germany) 80 17,758 Allstate Corp. (The) 204 12,546 American Financial Group, Inc. 161 5,740 Chubb Corp. (The) 141 7,737 Commerce Group, Inc. 96 3,273 Compagnia Assicuratrice Unipol SpA (Preference) (Italy) 5,000 17,304 ING Groep NV (Netherlands) 523 23,296 Loews Corp. 78 3,980 Nationwide Financial Services, Inc. Class A 39 2,414 Odyssey Re Holdings Corp. 155 6,646 Ohio Casualty Corp. 95 4,091 Philadelphia Consolidated Holding Corp. (NON) 99 4,079 Safeco Corp. 204 12,801 Safety Insurance Group, Inc. 34 1,416 Travelers Cos., Inc. (The) 58 3,142 Triad Guaranty, Inc. (NON) 135 6,020 W.R. Berkley Corp. 399 13,143 Zenith National Insurance Corp. 96 4,644 Zurich Financial Services AG (Switzerland) 15 4,589 Investment Banking/Brokerage (0.7%) Ameriprise Financial, Inc. 136 8,548 Calamos Asset Management, Inc. Class A 75 1,871 Credit Suisse Group (Switzerland) 299 22,736 Deutsche Bank AG (Germany) 119 18,100 Goldman Sachs Group, Inc. (The) 103 23,774 Harris & Harris Group, Inc. (NON) 118 1,384 Knight Capital Group, Inc. Class A (NON) 146 2,527 Lehman Brothers Holdings, Inc. 177 12,988 Merrill Lynch & Co., Inc. 73 6,769 Morgan Stanley 217 18,454 SWS Group, Inc. 132 3,186 Other (0.9%) iShares MSCI EAFE Index Fund 1,494 121,059 S&P 500 Index Depository Receipts (SPDR Trust Series 1) 102 15,639 Vanguard Small Cap Exchange Traded Fund (VIPERS) 70 5,292 Real Estate (6.3%) AMB Property Corp. (R) 289 16,719 American Home Mortgage Investment Corp. (R) 173 3,778 Amrep Corp. 114 6,646 Anthracite Capital, Inc. (R) 162 1,981 Apartment Investment & Management Co. Class A (R) 267 14,650 Arbor Realty Trust, Inc (R) 164 4,672 Archstone-Smith Operating Trust (R) 613 37,822 Ashford Hospitality Trust, Inc. (R) 986 12,236 AvalonBay Communities, Inc. (R) 261 34,032 Boston Properties, Inc. (R) (SEG) 397 45,925 BRE Properties (R) 177 11,190 BRT Realty Trust (R) 352 10,349 CB Richard Ellis Group, Inc. Class A (NON) 110 4,094 CBL & Associates Properties (R) 382 15,677 Cousins Properties, Inc. (R) 381 12,337 Crystal River Capital, Inc. (R) 180 5,042 DCT Industrial Trust, Inc. (R) 873 9,647 Deerfield Triarc Capital Corp. (R) 182 2,948 Developers Diversified Realty Corp. (R) 325 20,036 Duke Realty Investments, Inc. (R) 214 8,586 Entertainment Properties Trust (R) 250 14,763 Equity Residential Properties Trust (R) 837 42,411 Essex Property Trust, Inc. (R) 37 4,708 Federal Realty Investment Trust (R) 108 9,571 General Growth Properties, Inc. (R) (SEG) 578 34,125 Getty Realty Corp. (R) 347 9,883 Health Care Property Investors, Inc. (R) 334 10,912 Highland Hospitality Corp. (R) 774 14,915 Home Properties of NY, Inc. (R) 213 12,269 Hospitality Properties Trust (R) 575 25,553 Host Marriott Corp. (R) 1,408 35,932 HRPT Properties Trust (R) 1,786 20,503 Inland Real Estate Corp. (R) 571 10,278 iStar Financial, Inc. (R) 337 16,186 Jones Lang LaSalle, Inc. 113 13,187 Kimco Realty Corp. (R) 634 29,348 KKR Financial Holdings, LLC (R) 21 562 Liberty Property Trust (R) 467 21,912 Luminent Mortgage Capital, Inc. (R) 836 7,608 Macerich Co. (The) (R) 208 18,554 Mack-Cali Realty Corp. (R) 197 9,513 Macquarie Office Trust (Australia) 12,890 18,035 Medical Properties Trust, Inc. (R) 1,200 17,076 National Health Investors, Inc. (R) 357 12,666 National Retail Properties, Inc. (R) 624 15,132 Nationwide Health Properties, Inc. (R) 621 19,294 Newcastle Investment Corp. (R) 96 2,847 NorthStar Realty Finance Corp. (R) 297 4,280 Omega Healthcare Investors, Inc. (R) 965 16,608 PMC Commercial Trust (R) 293 4,093 ProLogis Trust (R) 695 44,939 Public Storage, Inc. (R) 308 27,566 Ramco-Gershenson Properties (R) 297 10,986 Realty Income Corp. (R) 648 17,768 Redwood Trust, Inc. (R) 77 4,126 Regency Centers Corp. (R) 102 8,014 Resource Capital Corp. (R) 239 3,817 Senior Housing Properties Trust (R) 638 14,993 Simon Property Group, Inc. (R) 620 66,948 SL Green Realty Corp. (R) 204 28,576 Spirit Finance Corp. 917 13,168 Taubman Centers, Inc. (R) 175 9,629 Vornado Realty Trust (R) 331 40,054 Wharf (Holdings), Ltd. (Hong Kong) 2,000 8,082 Technology (2.4%) Acxiom Corp. 177 4,921 Ansoft Corp. (NON) 84 2,691 Apple Computer, Inc. (NON) 14 1,702 Arris Group, Inc. (NON) 14 230 Automatic Data Processing, Inc. 65 3,231 Blue Coat Systems, Inc. (NON) 38 1,672 BMC Software, Inc. (NON) 480 15,907 Brocade Communications Systems, Inc. (NON) 569 5,223 Cisco Systems, Inc. (NON) 1,090 29,343 Coinstar, Inc. (NON) 105 3,317 Compuware Corp. (NON) 237 2,692 Convergys Corp. (NON) 67 1,725 Creative Technology, Ltd. (Singapore) 250 1,177 Credence Systems Corp. (NON) 575 1,909 CSG Systems International, Inc. (NON) 140 3,892 Electronic Data Systems Corp. 404 11,639 FEI Co. (NON) 116 4,304 Fuji Photo Film Cos., Ltd. (Japan) 300 12,424 Fujitsu, Ltd. (Japan) 1,000 6,828 Hewlett-Packard Co. 624 28,523 IBM Corp. 259 27,609 IHS, Inc. Class A (NON) 33 1,326 Infospace, Inc. 44 1,077 Intel Corp. 365 8,092 Interwoven, Inc. (NON) 74 1,109 Intuit, Inc. (NON) 184 5,612 Komag, Inc. (NON) 50 1,213 Konica Corp. (Japan) 500 6,800 Lexmark International, Inc. Class A (NON) 64 3,324 Littelfuse, Inc. (NON) 63 2,525 LTX Corp. (NON) 381 2,229 Manhattan Associates, Inc. (NON) 68 1,976 Mantech International Corp. Class A (NON) 34 1,087 Micronas Semiconductor Holding AG (Switzerland) (NON) 45 939 Microsoft Corp. 860 26,376 MicroStrategy, Inc. (NON) 17 1,765 Misys PLC (United Kingdom) 115 572 Mitsubishi Electric Corp. (Japan) 2,000 18,291 Motorola, Inc. 330 6,003 National Semiconductor Corp. 118 3,177 NEC Corp. (Japan) 1,000 5,094 Novellus Systems, Inc. (NON) 88 2,701 NTT Data Corp. (Japan) 1 4,774 Omnicell, Inc. (NON) 36 810 Oracle Corp. (NON) 1,060 20,543 Packeteer, Inc. (NON) 214 2,196 Photronics, Inc. (NON) 209 3,072 Polycom, Inc. (NON) 108 3,426 Qualcomm, Inc. 113 4,853 RealNetworks, Inc. (NON) 696 5,895 RF Micro Devices, Inc. (NON) 308 2,011 SAIC, Inc. (NON) 103 2,075 Seiko Epson Corp. (Japan) 100 2,892 Silicon Storage Technology, Inc. (NON) 193 762 Smith Micro Software, Inc. (NON) 78 1,227 Solomon Systech International, Ltd. (Hong Kong) 96,000 12,418 SonicWall, Inc. (NON) 302 2,495 Spansion, Inc. Class A (NON) 889 9,672 SPSS, Inc. (NON) 62 2,729 Sybase, Inc. (NON) 113 2,719 Sykes Enterprises, Inc. (NON) 207 4,032 Texas Instruments, Inc. 37 1,308 TheStreet.com, Inc. 168 1,956 Thomson Multimedia SA (France) 57 1,100 Toshiba Corp. (Japan) 1,000 7,477 Travelzoo, Inc. (NON) 108 2,784 Trizetto Group (NON) 104 1,927 United Online, Inc. 418 7,131 Varian, Inc. (NON) 68 4,002 Veeco Instruments, Inc. (NON) 139 2,519 Websense, Inc. (NON) 100 2,250 Transportation (0.8%) Alaska Air Group, Inc. (NON) 11 321 British Airways PLC (United Kingdom) (NON) 381 3,544 Compagnie Maritime Belge SA (Belgium) 135 10,301 Continental Airlines, Inc. Class B (NON) 247 9,922 Deutsche Lufthansa AG (Germany) 399 11,557 ExpressJet Holdings, Inc. (NON) 383 2,371 Frontline, Ltd. (Bermuda) 450 20,979 Horizon Lines, Inc. Class A 17 586 Orient Overseas International, Ltd. (Hong Kong) 1,000 10,016 Overseas Shipholding Group 93 7,398 Qantas Airways, Ltd. (Australia) 3,012 14,214 Republic Airways Holdings, Inc. (NON) 145 3,389 Ship Finance International, Ltd. (Bermuda) 48 1,461 Singapore Airlines, Ltd. (Singapore) 1,000 12,036 Singapore Maritime, Ltd. (Singapore) 9,000 11,244 SkyWest, Inc. 186 5,121 Stolt-Nielsen SA (United Kingdom) 50 1,535 US Airways Group, Inc. (NON) 93 3,315 Utilities & Power (0.8%) Alliant Energy Corp. 87 3,758 Edison International 255 14,859 El Paso Electric Co. (NON) 94 2,558 Enel SpA (Italy) 1,962 22,317 Energen Corp. 171 10,075 FirstEnergy Corp. 56 3,877 Hokkaido Electric Power Co., Inc. (Japan) 700 16,680 Mirant Corp. (NON) 13 603 National Grid PLC (United Kingdom) 713 11,050 NICOR, Inc. 42 1,972 Northwest Natural Gas Co. 33 1,644 OGE Energy Corp. 35 1,292 PG&E Corp. 348 17,142 Portland General Electric Co. 19 557 Singapore Petroleum Co., Ltd. (Singapore) 1,000 3,434 Southwest Gas Corp. 64 2,442 Tokyo Electric Power Co. (Japan) 600 19,967 Total common stocks (cost $3,675,213) CORPORATE BONDS AND NOTES (19.7%)(a) Principal amount Value Basic Materials (1.4%) AK Steel Corp. company guaranty 7 3/4s, 2012 $10,000 $10,288 ARCO Chemical Co. debs. 10 1/4s, 2010 10,000 11,100 Builders FirstSource, Inc. company guaranty FRN 9.61s, 2012 5,000 5,081 Chaparral Steel Co. company guaranty 10s, 2013 15,000 16,725 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) 5,000 4,950 Covalence Specialty Materials Corp. 144A sr. sub. notes 10 1/4s, 2016 5,000 5,125 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. bonds 8 3/8s, 2017 15,000 16,369 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 10,000 10,800 Georgia-Pacific Corp. debs. 9 1/2s, 2011 5,000 5,456 Georgia-Pacific Corp. sr. notes 8s, 2024 5,000 5,038 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 5,000 5,288 Graphic Packaging International Corp sr. notes 8 1/2s, 2011 5,000 5,206 Hexion Nova Scotia Finance ULCcompany guaranty9 3/4s, 2014 5,000 5,388 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9 3/4s, 2014 5,000 5,388 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 3,000 3,068 Lyondell Chemical Co. company guaranty 8 1/4s, 2016 5,000 5,413 Lyondell Chemical Co. company guaranty 8s, 2014 5,000 5,288 MacDermid, Inc. 144A sr. sub. notes 9 1/2s, 2017 10,000 10,550 MDP Acquisitions PLC sr. notes 9 5/8s, 2012 (Ireland) 1,000 1,055 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 15,000 15,675 Mosaic Co. (The) 144A sr. notes 7 5/8s, 2016 5,000 5,313 Mosaic Co. (The) 144A sr. notes 7 3/8s, 2014 5,000 5,213 Nalco Co. sr. sub. notes 8 7/8s, 2013 10,000 10,725 NewPage Corp. company guaranty 10s, 2012 5,000 5,519 NewPage Holding Corp. sr. notes FRN 12.36s, 2013 (PIK) 1,311 1,313 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 5,000 5,013 Novelis, Inc. company guaranty 7 1/4s, 2015 (acquired from 1/04/06 to 5/18/07, cost $12,130) (RES) 12,000 12,660 PQ Corp. company guaranty 7 1/2s, 2013 5,000 5,200 Smurfit-Stone Container Enterprises, Inc. 144A sr. notes 8s, 2017 5,000 5,038 Steel Dynamics, Inc. 144A sr. notes 6 3/4s, 2015 10,000 9,950 Tube City IMS Corp. 144A sr. sub. notes 9 3/4s, 2015 10,000 10,500 Capital Goods (1.1%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 10,000 10,150 Allied Waste North America, Inc. company guaranty 6 7/8s, 2017 10,000 10,188 Baldor Electric Co. company guaranty 8 5/8s, 2017 15,000 16,013 Belden CDT, Inc. 144A sr. sub. notes 7s, 2017 5,000 5,119 Blount, Inc. sr. sub. notes 8 7/8s, 2012 5,000 5,200 Case New Holland, Inc. company guaranty 9 1/4s, 2011 5,000 5,250 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 5,000 5,188 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 5,000 5,050 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 7/8s, 2015 (PIK) 5,000 5,275 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 1/2s, 2015 5,000 5,275 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 5,000 5,025 K&F Acquisitions, Inc. company guaranty 7 3/4s, 2014 10,000 10,650 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 10,000 9,750 L-3 Communications Corp. company guarantySer. B, 6 3/8s, 2015 5,000 4,988 Legrand SA debs. 8 1/2s, 2025 (France) 5,000 5,963 Manitowoc Co., Inc. (The) company guaranty 10 1/2s, 2012 5,000 5,331 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 5,000 5,150 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 10,000 10,200 Mueller Water Products, Inc. 144A sr. sub. notes 7 3/8s, 2017 5,000 5,054 Owens-Illinois, Inc. debs. 7 1/2s, 2010 5,000 5,144 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 15,000 16,125 Solo Cup Co. sr. sub. notes 8 1/2s, 2014 5,000 4,375 TD Funding Corp. 144A sr. sub. notes 7 3/4s, 2014 5,000 5,200 Tekni-Plex, Inc. secd. notes 10 7/8s, 2012 10,000 11,300 Titan International, Inc. company guaranty 8s, 2012 5,000 5,150 WCA Waste Corp. company guaranty 9 1/4s, 2014 5,000 5,331 Communication Services (0.7%) American Cellular Corp. sr. notes Ser. B, 10s, 2011 1,000 1,051 Centennial Communications Corp. sr. notes 10s, 2013 5,000 5,425 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 5,000 5,300 Dobson Communications Corp. sr. notes 8 7/8s, 2013 5,000 5,244 Intelsat Bermuda, Ltd. sr. unsec. 11 1/4s, 2016 (Bermuda) 10,000 11,425 iPCS, Inc. 144A sec. FRN 7.48s, 2013 5,000 5,013 Level 3 Financing, Inc. company guaranty 12 1/4s, 2013 5,000 5,850 Level 3 Financing, Inc. 144A sr. notes 9 1/4s, 2014 10,000 10,438 Level 3 Financing, Inc. 144A sr. notes 8 3/4s, 2017 5,000 5,131 MetroPCS Wireless, Inc. 144A sr. notes 9 1/4s, 2014 5,000 5,300 PanAmSat Corp. company guaranty 9s, 2014 5,000 5,400 Qwest Corp. notes 8 7/8s, 2012 15,000 16,463 Rural Cellular Corp. sr. sub. FRN 11.106s, 2012 5,000 5,181 Rural Cellular Corp. sr. sub. notes 9 3/4s, 2010 5,000 5,163 Rural Cellular Corp. 144A sr. sub. notes FRN 8.36s, 2013 5,000 5,013 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 5,000 5,369 West Corp. company guaranty 9 1/2s, 2014 5,000 5,263 Windstream Corp. company guaranty 8 5/8s, 2016 5,000 5,463 Windstream Corp. company guaranty 8 1/8s, 2013 5,000 5,375 Consumer Cyclicals (2.6%) American Media, Inc. company guaranty Ser. B, 10 1/4s, 2009 5,000 4,906 ArvinMeritor, Inc. notes 8 3/4s, 2012 2,000 2,088 ArvinMeritor, Inc. sr. unsec. notes 8 1/8s, 2015 5,000 4,969 Associated Materials, Inc. company guaranty 9 3/4s, 2012 5,000 5,238 Beazer Homes USA, Inc. company guaranty 6 7/8s, 2015 5,000 4,675 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 5,000 5,275 Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 10,000 10,413 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 5,000 5,000 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 10,000 10,325 Cenveo Corp., sr. sub. notes 7 7/8s, 2013 3,000 2,978 Corrections Corporation of America sr. notes 7 1/2s, 2011 5,000 5,125 DaimlerChrysler NA Holding Corp. notes Ser. MTN, 5 3/4s, 2011 5,000 5,029 Ford Motor Co. notes 7.45s, 2031 15,000 12,338 Ford Motor Credit Corp. notes 7 7/8s, 2010 10,000 10,096 Ford Motor Credit Corp. notes 7 3/8s, 2009 5,000 5,017 Ford Motor Credit Corp. sr. notes 9 7/8s, 2011 40,000 42,904 General Motors Corp. notes 7.2s, 2011 30,000 28,800 Goodyear Tire & Rubber Co. (The) 144A sr. notes 8 5/8s, 2011 5,000 5,400 Hanesbrands, Inc. 144A sr. notes FRN 8.735s, 2014 5,000 5,188 Hilton Hotels Corp. notes 7 5/8s, 2012 5,000 5,231 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 15,000 15,263 Jostens IH Corp. company guaranty 7 5/8s, 2012 10,000 10,225 Levi Strauss & Co. sr. notes 9 3/4s, 2015 5,000 5,431 Levi Strauss & Co. sr. notes 8 7/8s, 2016 5,000 5,306 Meritage Homes Corp. company guaranty 6 1/4s, 2015 10,000 9,475 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 5,000 5,325 MGM Mirage, Inc. company guaranty 6s, 2009 15,000 14,925 Michaels Stores, Inc. 144A sr. sub. notes 11 3/8s, 2016 5,000 5,525 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 15,000 16,463 NTK Holdings, Inc. sr. disc. notes zero %, 2014 5,000 3,750 Park Place Entertainment Corp. sr. notes 7s, 2013 5,000 5,294 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 10,000 10,413 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 5,000 4,925 R.H. Donnelley Corp. sr. notes Ser. A-3, 8 7/8s, 2016 5,000 5,388 Reader's Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 5,000 4,931 Scientific Games Corp. company guaranty 6 1/4s, 2012 5,000 4,913 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 10,000 10,450 Standard Pacific Corp. sr. notes 6 1/2s, 2008 5,000 5,000 Station Casinos, Inc. sr. notes 6s, 2012 5,000 4,850 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 10,000 10,600 Texas Industries, Inc. sr. unsecd. notes 7 1/4s, 2013 10,000 10,350 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 15,000 14,888 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 5,000 5,119 UCI Holdco, Inc. 144A sr. notes FRN12.355s, 2013 (PIK) 10,291 10,625 United Auto Group, Inc. 144A sr. sub. notes 7 3/4s, 2016 5,000 5,050 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 10,000 10,000 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 5,000 4,325 Wimar Opco, LLC. 144A sr. sub. notes 9 5/8s, 2014 20,000 20,200 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 5,000 5,113 Consumer Staples (1.7%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 5,000 5,588 Affinion Group, Inc. company guaranty 10 1/8s, 2013 5,000 5,475 AMC Entertainment, Inc. company guaranty 11s, 2016 5,000 5,706 ARAMARK Corp. 144A sr. notes 8 1/2s, 2015 5,000 5,256 Avis Budget Car Rental, LLC 144A sr. notes 7 5/8s, 2014 5,000 5,188 Buffets, Inc. company guaranty 12 1/2s, 2014 5,000 5,100 CCH I, LLC/Capital Corp. sec. notes 11s, 2015 10,000 10,875 CCH II, LLC/Capital Corp. sr. notes Ser. B, 10 1/4s, 2010 10,000 10,625 CCH, LLC/Capital Corp. sr. notes 10 1/4s, 2010 20,000 21,300 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 5,000 4,663 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 10,000 9,238 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 10,000 9,875 Dean Foods Co. company guaranty 7s, 2016 5,000 4,988 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 10,000 10,500 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 10,000 9,700 Dole Food Co. company guaranty 7 1/4s, 2010 2,000 1,980 Echostar DBS Corp. company guaranty 7s, 2013 5,000 5,119 Echostar DBS Corp. sr. notes 6 3/8s, 2011 10,000 10,038 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 5,000 5,138 Hertz Corp. company guaranty 8 7/8s, 2014 10,000 10,763 Idearc Inc. 144A sr. notes 8s, 2016 15,000 15,544 Insight Midwest LP/Insight Capital, Inc. sr. notes 9 3/4s, 2009 3,000 3,038 Interpublic Group of Companies, Inc. notes 6 1/4s, 2014 5,000 4,694 Jarden Corp. company guaranty 7 1/2s, 2017 5,000 5,100 Liberty Media Corp. debs. 8 1/4s, 2030 5,000 4,956 LIN Television Corp. company guaranty Ser. B, 6 1/2s, 2013 5,000 5,050 Pilgrim's Pride Corp. sr. unsec 7 5/8s, 2015 5,000 5,138 Pinnacle Foods Finance LLC 144A sr. notes 9 1/4s, 2015 5,000 5,075 Pinnacle Foods Finance LLC 144A sr. sub. notes 10 5/8s, 2017 5,000 5,088 Playtex Products, Inc. company guaranty 8s, 2011 5,000 5,213 Rental Services Corp. 144A bonds 9 1/2s, 2014 10,000 10,750 Reynolds American, Inc. company guaranty 7 1/4s, 2013 10,000 10,495 Rite Aid Corp. company guaranty 9 3/8s, 2015 5,000 5,038 Rite Aid Corp. secd. notes 7 1/2s, 2017 5,000 5,000 Sirius Satellite Radio, Inc. sr. unsecd. notes 9 5/8s, 2013 5,000 5,013 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 10,000 8,475 Supervalu, Inc. sr. notes 7 1/2s, 2014 5,000 5,250 United Rentals NA, Inc. sr. sub. notes 7s, 2014 10,000 10,200 Energy (1.0%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 15,000 14,944 Chaparral Energy, Inc. 144A sr. notes 8 7/8s, 2017 5,000 5,075 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 10,000 10,425 Cimarex Energy Co. sr. notes 7 1/8s, 2017 5,000 5,063 Complete Production Services, Inc. 144A sr. notes 8s, 2016 10,000 10,400 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 5,000 5,050 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 5,000 5,150 Forest Oil Corp. sr. notes 8s, 2011 5,000 5,250 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 5,000 4,925 Kerr-McGee Corp. sec. notes 6.95s, 2024 5,000 5,246 Massey Energy Co. sr. notes 6 5/8s, 2010 10,000 9,900 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 5,000 5,025 OPTI Canada, Inc. 144A company guaranty 8 1/4s, 2014 (Canada) 5,000 5,313 Peabody Energy Corp. company guaranty 7 3/8s, 2016 5,000 5,294 Peabody Energy Corp. sr. notes 5 7/8s, 2016 10,000 9,650 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 15,000 16,125 Plains Exploration & Production Co. company guaranty 7s, 2017 5,000 4,975 Pogo Producing Co. sr. sub. notes 7 7/8s, 2013 5,000 5,250 Pogo Producing Co. sr. sub. notes 6 7/8s, 2017 5,000 5,063 Pride International, Inc. sr. notes 7 3/8s, 2014 5,000 5,150 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 5,000 4,963 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 10,000 10,450 Targa Resources, Inc. 144A company guaranty 8 1/2s, 2013 5,000 5,200 Financial (2.0%) Bayerische Landesbank bonds Ser. 5, 5 1/4s, 2009 (Germany) EUR 23,000 31,313 CIT Group, Inc. sr. notes 5s, 2014 $5,000 4,733 Depfa ACS Bank notes 3 1/4s, 2008 (Ireland) EUR 150,000 199,676 General Motors Acceptance Corp. notes 7 3/4s, 2010 $5,000 5,136 General Motors Acceptance Corp. notes 7s, 2012 5,000 5,051 General Motors Acceptance Corp. notes 6 7/8s, 2012 5,000 5,024 General Motors Acceptance Corp. notes 6 7/8s, 2011 15,000 15,113 General Motors Acceptance Corp. notes 6 3/4s, 2014 30,000 29,904 General Motors Acceptance Corp. sr. notes Ser. GM, 6.311s, 2007 12,000 11,966 GMAC LLC unsub. notes 6 5/8s, 2012 10,000 9,939 Leucadia National Corp. 144A sr. notes 7 1/8s, 2017 5,000 4,938 Realogy Corp. 144A sr. notes 10 1/2s, 2014 (R) 15,000 15,056 Government (0.7%) European Investment Bank supranational bank bonds 3 1/2s, 2014 (Luxembourg) CHF 40,000 33,504 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 24,000 33,466 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 60,000 49,444 Health Care (0.6%) DaVita, Inc. company guaranty 6 5/8s, 2013 $5,000 5,025 HCA, Inc. notes 6 3/8s, 2015 15,000 13,238 HCA, Inc. notes 6 1/4s, 2013 2,000 1,863 HCA, Inc. 144A sec. notes 9 1/4s, 2016 10,000 10,963 HCA, Inc. 144A sec. sr. notes 9 5/8s, 2016 (PIK) 5,000 5,513 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 5,000 4,780 Healthsouth Corp. 144A sr. notes 10 3/4s, 2016 5,000 5,500 MedQuest, Inc. company guaranty Ser. B, 11 7/8s, 2012 5,000 4,038 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 5,000 4,813 Select Medical Corp. company guaranty 7 5/8s, 2015 5,000 4,625 Service Corporation International sr. notes 6 3/4s, 2016 5,000 4,919 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 5,000 4,900 Sun Healthcare Group, Inc. 144A sr. sub. notes 9 1/8s, 2015 5,000 5,250 Tenet Healthcare Corp. notes 7 3/8s, 2013 10,000 9,425 Tenet Healthcare Corp. sr. notes FRN 9 7/8s, 2014 5,000 5,125 US Oncology Holdings, Inc. 144A sr. unsec. notes 9.828s, 2012 (PIK) 5,000 4,981 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 5,000 5,238 Other (6.5%) Dow Jones CDX HY pass-through certificates Ser. 4-T2, 6 3/4s, 2010 152,558 154,465 Dow Jones CDX HY pass-through certificates Ser. 4-T3, 8s, 2010 320,000 329,600 Dow Jones CDX NA HY pass-through certificates Ser. 5-T1, 8 3/4s, 2010 384,000 408,230 Lehman Brothers HY TRAINS (Targeted Return Index Securities) 144A FRN 7.548s, 2016 182,000 184,781 Technology (0.6%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 5,000 5,000 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 3,000 2,948 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 3,000 2,944 Amkor Technologies, Inc. sr. unsecd. notes 9 1/4s, 2016 5,000 5,238 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 5,000 4,788 Compucom Systems, Inc. 144A sr. notes 12s, 2014 5,000 5,475 Electronic Data Systems Corp. sec. sr. notes Ser. B, 6 1/2s, 2013 5,000 4,986 Freescale Semiconductor, Inc. 144A sr. notes 9 1/8s, 2014 (PIK) 5,000 4,950 Freescale Semiconductor, Inc. 144A sr. notes 8 7/8s, 2014 15,000 15,019 Freescale Semiconductor, Inc. 144A sr. sub. notes 10 1/8s, 2016 10,000 10,013 Nortel Networks, Ltd. 144A company guaranty FRN 9.606s, 2011 (Canada) 5,000 5,388 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 5,000 4,948 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,000 4,375 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 10,000 10,625 TDS Investor Corp. 144A sr. notes 9 7/8s, 2014 5,000 5,388 Unisys Corp. sr. notes 8s, 2012 5,000 5,025 Xerox Corp. unsec. sr. notes 6 3/4s, 2017 5,000 5,174 Utilities & Power (0.8%) AES Corp. (The) 144A sec. notes 8 3/4s, 2013 15,000 15,956 CMS Energy Corp. sr. notes 7 1/2s, 2009 5,000 5,130 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 5,000 5,194 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 5,000 5,263 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 5,000 5,138 Edison Mission Energy 144A sr. notes 7.2s, 2019 5,000 4,981 Edison Mission Energy 144A sr. notes 7s, 2017 5,000 4,981 El Paso Corp. sr. notes Ser. MTN, 7 3/4s, 2032 5,000 5,484 El Paso Production Holding Co. company guaranty 7 3/4s, 2013 15,000 15,847 Mirant North America, LLC company guaranty 7 3/8s, 2013 10,000 10,575 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 5,200 NRG Energy, Inc. sr. notes 7 3/8s, 2016 20,000 20,750 PSEG Energy Holdings, Inc. sr. notes 8 1/2s, 2011 5,000 5,348 Reliant Resources, Inc. secd. notes 9 1/4s, 2010 2,000 2,098 TXU Corp. sr. notes Ser. P, 5.55s, 2014 15,000 13,313 Williams Cos., Inc. (The) notes 7 5/8s, 2019 10,000 10,975 Total corporate bonds and notes (cost $3,176,142) CONVERTIBLE PREFERRED STOCKS (9.0%)(a) Shares Value Basic Materials (1.0%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 502 $61,621 Huntsman Corp. $2.50 cv. pfd. 2,300 100,050 Capital Goods (0.9%) Northrop Grumman Corp. Ser. B, $7.00 cum. cv. pfd. 1,000 Communication Services (0.7%) Crown Castle International Corp. $3.125 cum. cv. pfd. 1,900 Consumer Cyclicals (0.5%) Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 2,480 Consumer Staples (1.0%) Bunge, Ltd. $4.875 cv. pfd. 486 53,460 Universal Corp. 6.75% cv. pfd. 71 106,908 Financial (2.2%) Affiliated Managers Group, Inc. $2.55 cv. pfd. 400 23,600 Affiliated Managers Group, Inc. 144A $2.55 cv. pfd. 275 16,225 E*Trade Financial Corp. $1.531 cum. cv. pfd. 1,250 37,344 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 1 101,685 Marshall & Ilsley Corp. $1.625 cv. pfd. 2,850 75,668 Sovereign Capital Trust IV $2.188 cv. pfd. 2,200 105,600 Health Care (0.4%) Schering-Plough Corp. $3.00 cv. pfd. 920 Investment Banking/Brokerage (0.3%) Lehman Brothers Holdings, Inc. $1.563 cv. pfd. 2,000 Real Estate (0.3%) Nationwide Health Properties, Inc. $7.75 cv. pfd. 375 Utilities & Power (1.7%) El Paso Energy Capital Trust I $2.375 cv. pfd. 3,800 156,275 Entergy Corp. $3.813 cv. pfd. 1,900 130,388 Total convertible preferred stocks (cost $1,351,739) FOREIGN GOVERNMENT BONDS AND NOTES (4.6%)(a) Principal amount Value Austria (Republic of) notes Ser. EMTN, 3 3/8s, 2012 CHF 140,000 $116,368 Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR 52,000 67,472 Denmark (Kingdom of) bonds 6s, 2009 DKK 149,000 27,819 France (Government of) bonds 5 1/2s, 2029 EUR 63,000 95,323 France (Government of) bonds 4s, 2013 EUR 32,974 43,380 Ireland (Republic of) bonds 5s, 2013 EUR 30,000 41,520 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 13,886,100 112,468 Netherlands (Government of) bonds 5s, 2012 EUR 70,000 96,573 Norwegian (Government of) bonds 5 1/2s, 2009 NOK 300,000 50,169 Spain (Government of) bonds 6.15s, 2013 EUR 26,000 37,887 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 125,000 20,669 United Kingdom treasury bonds 4 1/4s, 2036 GBP 31,000 57,646 Total foreign government bonds and notes (cost $746,731) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (2.9%)(a) Principal amount Value Federal National Mortgage Association Pass-Through Certificates 6 1/2s, August 1, 2034 $28,539 $29,229 5 1/2s, with due dates from July 1, 2035 to December 1, 2035 456,219 446,008 Total U.S. government agency mortgage obligations (cost $483,260) CONVERTIBLE BONDS AND NOTES (2.1%)(a) Principal amount Value Agere Systems, Inc. cv. sub. notes 6 1/2s, 2009 $100,000 $102,000 EPIX Medical, Inc. cv. sr. notes 3s, 2024 19,000 16,150 Nash Finch Co. cv. sr. sub. notes stepped-coupon 1.631s (0s, 3/15/13) 2035 (STP) 38,000 20,283 Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 32,000 27,240 Pier 1 Imports, Inc. 144A cv. sr. unsub. notes stepped-coupon 6 3/8s (6 1/8s, 2/15/11) 2036 (STP) 100,000 96,375 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 100,000 83,500 Total convertible bonds and notes (cost $344,682) COLLATERALIZED MORTGAGE OBLIGATIONS (1.8%)(a) Principal amount Value Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 7.32s, 2022 $7,000 $7,010 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class H, 6.34s, 2030 6,000 5,239 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.769s, 2046 54,000 55,747 Ser. 04-LB2A, Class A4, 4.715s, 2039 22,000 20,889 Countrywide Alternative Loan Trust Ser. 05-24, Class IIAX, Interest Only (IO), 2.391s, 2035 31,457 823 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 7,000 7,593 Ser. 05-C4, Class A5, 5.104s, 2038 13,000 12,561 Fannie Mae Ser. 02-T12, Class A4, 9 1/2s, 2042 371 389 Ser. 02-T4, Class A4, 9 1/2s, 2041 1,584 1,660 Ser. 02-T6, Class A3, 9 1/2s, 2041 642 672 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 1,232 1,286 Ser. 02-T19, Class A3, 7 1/2s, 2042 3,892 4,050 Ser. 01-T12, Class A2, 7 1/2s, 2041 903 934 Ser. 01-T3, Class A1, 7 1/2s, 2040 156 161 Ser. 01-T1, Class A1, 7 1/2s, 2040 161 166 Ser. 99-T2, Class A1, 7 1/2s, 2039 230 240 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 2,840 2,944 Ser. 01-T4, Class A1, 7 1/2s, 2028 311 325 Ser. 02-26, Class A1, 7s, 2048 1,645 1,689 Ser. 04-T3, Class 1A3, 7s, 2044 3,188 3,287 Ser. 03-W3, Class 1A2, 7s, 2042 1,562 1,605 Ser. 02-T16, Class A2, 7s, 2042 1,703 1,749 Ser. 02-14, Class A1, 7s, 2042 2,696 2,765 Ser. 01-T10, Class A1, 7s, 2041 1,544 1,581 Ser. 04-W1, Class 2A2, 7s, 2033 7,027 7,243 IFB Ser. 05-74, Class SE, IO, 0.78s, 2035 132,293 3,836 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 358 375 Ser. T-51, Class 2A, 7 1/2s, 2042 15,538 16,096 Ser. T-42, Class A5, 7 1/2s, 2042 718 743 Ser. T-60, Class 1A2, 7s, 2044 7,817 8,061 Ser. T-41, Class 2A, 7s, 2032 440 451 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 1.36s, 2045 20,601 486 GS Mortgage Securities Corp. II Ser. 04-GG2, Class A6, 5.396s, 2038 10,000 9,875 Ser. 05-GG4, Class A4B, 4.732s, 2039 10,000 9,405 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.372s, 2040 213,290 3,592 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-CB14, Class A4, 5.481s, 2044 10,000 9,892 Ser. 05-CB11, Class A4, 5.335s, 2037 15,000 14,718 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 1,782 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class AM, 5.263s, 2040 6,000 5,839 Ser. 04-C7, Class A6, 4.786s, 2029 10,000 9,526 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.133s, 2040 428,704 4,383 Ser. 06-C1, Class XCL, IO, 0.069s, 2041 345,156 3,789 Lehman Mortgage Trust IFB Ser. 06-6, Class 1A3, IO, 1.18s, 2036 48,562 1,995 Wachovia Bank Commercial Mortgage Trust Ser. 06-C23, Class A4, 5.418s, 2045 13,000 12,787 Ser. 04-C15, Class A4, 4.803s, 2041 10,000 9,509 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR12, Class 2A5, 4.319s, 2035 26,000 25,181 Total collateralized mortgage obligations (cost $297,482) PURCHASED OPTIONS OUTSTANDING (0.5%)(a) Expiration date/ Contract Value strike price amount Option on an interest rate swap with Lehman Brothers for the right to pay a fixed rate swap of 4.148% versus the six month EUR-EURIBOR- Telerate maturing October 10, 2016. Oct-11/4.148 EUR 211,000 $8,097 Option on an interest rate swap with Lehman Brothers for the right to receive a fixed rate swap of 4.148% versus the six month EUR- EURIBOR-Telerate maturing October 10, 2016. Oct-11/4.148 EUR 166,000 1,835 Option on an interest rate swap with Goldman Sachs, International for the right to pay a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 $952,000 30,713 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.215% versus the three month USD- LIBOR-BBA maturing on May 14, 2018. May-08/5.215 318,000 9,615 Option on an interest rate swap with Goldman Sachs, International for the right to receive a fixed rate swap of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 952,000 8,488 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate swap of 4.3725% versus the six month EUR-EURIBOR- Telerate maturing April 22, 2009. Apr-09/4.373 EUR 480,000 4,849 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.20 $159,000 4,810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.215% versus the three month USD- LIBOR-BBA maturing on May 14, 2018. May-08/5.215 318,000 3,374 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate swap of 4.3725% versus the six month EUR- EURIBOR-Telerate maturing April 22, 2009. Apr-09/4.373 EUR 480,000 1,957 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.21 $64,000 1,905 Option on an interest rate swap with Lehman Brothers International (Europe) for the right to receive a fixed rate of 5.20% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.20 159,000 1,587 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.5943% versus the six month EUR- EURIBOR-Telerate maturing on May 14, 2009. May-09/4.594 EUR 30,000 1,066 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.45% versus the three month USD- LIBOR-BBA maturing on May 23, 2008. May-08/5.45 $45,000 885 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.45% versus the three month USD- LIBOR-BBA maturing on May 23, 2008. May-08/5.45 45,000 805 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.5943% versus the six month EUR- EURIBOR-Telerate maturing on May 18, 2019. May-09/4.594 EUR 30,000 659 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.21% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.21 $64,000 654 Option on an interest rate swap with Lehman Brothers International (Europe) for the right to pay a fixed rate swap of 4.4175% versus the six month EUR-EURIBOR-Telerate maturing January 30, 2017. Jan-12/4.418 EUR 166,000 5,064 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 4.4175% versus the six month EUR-EURIBOR-Telerate maturing on January 30, 2017. Jan-12/4.418 EUR 166,000 2,602 Option on an interest rate swap with Citibank for the right to pay a fixed rate of 1.03% versus the six-month JPY-LIBOR-BBA maturing on January 26, 2009. Jan-08/1.03 JPY 74,000,000 1,307 Total purchased options outstanding (cost $88,950) ASSET-BACKED SECURITIES (0.4%)(a) Principal amount Value Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 $1,000 $987 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 2,597 1,803 Ser. 01-A, Class A, 6.805s, 2030 3,901 3,918 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 7.82s, 2035 5,000 3,189 Countrywide Home Loans Ser. 05-9, Class 1X, IO, 1.852s, 2035 28,092 509 Ser. 05-2, Class 2X, IO, 1.16s, 2035 15,964 332 Green Tree Financial Corp. Ser. 96-3, Class A5, 7.35s, 2027 3,136 3,230 Ser. 97-6, Class M1, 7.21s, 2029 21,000 19,667 Ser. 98-4, Class A7, 6.87s, 2030 2,081 2,055 Ser. 99-3, Class A7, 6.74s, 2031 11,000 10,877 Ser. 99-1, Class A5, 6.11s, 2023 1,624 1,624 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 623 609 Ser. 04-B, Class C, 3.93s, 2012 522 507 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 7.82s, 2035 3,000 2,131 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 7.82s, 2035 5,000 3,000 Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 7.82s, 2036 3,000 2,070 Structured Asset Securities Corp. Ser. 07-6, Class AI, IO, 5s, 2037 100,000 3,140 Ser. 07-6, Class IA, IO, 5s, 2037 100,000 3,066 WFS Financial Owner Trust Ser. 05-1, Class D, 4.09s, 2012 1,107 1,094 Total asset-backed securities (cost $66,562) SHORT-TERM INVESTMENTS (31.9%)(a) (cost $5,300,424) Shares Value Putnam Prime Money Market Fund (e) 5,300,424 TOTAL INVESTMENTS Total investments (cost $15,531,185)(b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/07 (aggregate face value $10,677) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Mexican Peso $5,331 $5,206 7/18/07 $125 Polish Zloty 5,721 5,471 6/20/07 250 Total $375 FORWARD CURRENCY CONTRACTS TO SELL at 5/31/07 (aggregate face value $10,294) (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $134 $132 6/20/07 $(2) Hungarian Forint 10,574 10,162 6/20/07 (412) Total $(414) FUTURES CONTRACTS OUTSTANDING at 5/31/07 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Short) 1 $143,328 Jun-07 $2,150 Euro-Bund 10 yr (Long) 4 602,963 Jun-07 (20,257) Euro-Schatz 2 yr (Long) 9 1,243,582 Jun-07 (5,014) Japanese Government Bond Mini 10 yr (Long) 7 765,456 Jun-07 (6,408) Russell 2000 Index Mini (Short) 4 339,519 Jun-07 (26,529) S&P 500 Index E-Mini (Long) 4 306,600 Jun-07 25,457 SterlingInterest Rate 90day (Long) 3 696,664 Dec-07 (379) U.K. Gilt 10 yr (Long) 1 208,836 Sep-07 (537) U.S. Treasury Bond 20 yr (Short) 2 218,250 Sep-07 324 U.S. Treasury Note 2 yr (Long) 5 1,018,984 Sep-07 (1,244) U.S. Treasury Note 10 yr (Long) 7 744,625 Sep-07 (1,748) Total WRITTEN OPTIONS OUTSTANDING at 5/31/07 (premiums received $21,442) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. $159,000 May-12/5.51 $6,996 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 159,000 May-12/5.51 5,179 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 79,500 May-12/5.515 3,457 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for 32,000 May-12/5.52 1,043 the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 79,500 May-12/5.515 2,581 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 32,000 May-12/5.52 1,387 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/07 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America, N.A. $50,000 5/31/16 5.58909% 3 month USD-LIBOR-BBA $(541) Citibank, N.A. JPY 58,176,000 4/3/08 1.165% 6 month JPY-LIBOR-BBA (1,773) JPY 16,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% (530) JPY 5,300,000 9/11/16 1.8675% 6 month JPY-LIBOR-BBA (23) GBP 10,000 8/21/36 4.40% 6 month GBP-LIBOR-BBA 1,993 Citibank, N.A., London EUR 340,000 3/20/08 4.0825% 6 month EUR-EURIBOR-Telerate 1,219 Credit Suisse International CHF 110,000 1/19/22 6 month USD-LIBOR-BBA 2.9975% (3,944) CHF 550,000 1/19/10 6 month USD-LIBOR-BBA 2.6825% (4,304) CHF 450,000 1/19/14 2.815% 6 month USD-LIBOR-BBA 7,976 Credit Suisse International GBP 7,000 4/3/36 17635 GBP at maturity 6 month GBP-LIBOR-BBA 1,823 CHF 260,000 11/17/11 2.5125% 6 month CHF-LIBOR-BBA 3,005 CHF 200,000 5/4/09 2.80375% 6 month CHF-LIBOR-BBA 750 Deutsche Bank AG HUF 4,965,000 10/3/11 8.18% 6 month HUF-BUBOR-REUTERS (2,249) Goldman Sachs International $500,000 (E) 3/8/12 3 month USD-LIBOR-BBA 4.99% (3,155) 500,000 (E) 3/10/10 4.779% 3 month USD-LIBOR-BBA 4,330 JPY 45,800,000 5/10/09 6 month JPY-LIBOR-BBA 1.00% (809) JPY 9,900,000 5/10/17 1.8075% 6 month JPY-LIBOR-BBA 892 JPMorgan Chase Bank, N.A. $346,000 5/4/08 3 month USD-LIBOR-BBA 5.37% (256) 112,000 5/4/16 5.62375% 3 month USD-LIBOR-BBA (1,480) JPY 30,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (4,381) $324,000 12/20/16 3 month USD-LIBOR-BBA 5.075% (5,143) 90,000 10/10/13 5.09% 3 month USD-LIBOR-BBA 1,451 70,000 10/10/13 5.054% 3 month USD-LIBOR-BBA 1,281 CAD 75,000 3/1/08 3 month CAD-BA-CDOR 4.215% (251) Lehman Brothers International (Europe) $111,000 10/23/16 5.325% 3 month USD-LIBOR-BBA 1,007 277,000 10/23/08 5.255% 3 month USD-LIBOR-BBA 616 111,000 10/23/16 3 month USD-LIBOR-BBA 5.3275% (987) 277,000 10/23/08 3 month USD-LIBOR-BBA 5.26% (598) 8,000 8/3/16 5.5675% 3 month USD-LIBOR-BBA (180) 23,000 8/3/11 5.445% 3 month USD-LIBOR-BBA (396) Lehman Brothers Special Financing, Inc. JPY 14,000,000 10/21/15 1.61% 6 month JPY-LIBOR-BBA 1,846 JPY 8,700,000 6/10/16 1.7775% 6 month JPY-LIBOR-BBA 482 $15,000 8/3/08 3 month USD-LIBOR-BBA 5.425% 198 EUR 200,000 11/9/16 3.9555% 6 month EUR-EURIBOR-Telerate 9,287 Morgan Stanley Capital Services, Inc. CHF 170,000 (E) 1/21/11 2.81% 6 month CHF-LIBOR-BBA 1,080 CHF 170,000 (E) 1/21/11 2.825% 6 month CHF-LIBOR-BBA 1,042 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/07 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. GBP 10,000 8/21/36 (3.085%) GBP Non-revised $(464) UK Retail Price Index excluding tobacco Credit Suisse International GBP 7,000 4/3/36 10608 GBP at GBP Non-revised (165) maturity Retail Price Index Goldman Sachs International GBP 20,000 4/20/37 3.154% GBP Non-revised (254) UK Retail Price Index excluding tobacco EUR 60,000 4/16/17 2.1925% Eurostat (519) Eurozone HICP excluding tobacco EUR 30,000 4/16/37 (2.305%) Eurostat 597 Eurozone HICP excluding tobacco $7,000 9/15/11 678 bp (1 month Ford Credit Auto 34 USD-LIBOR-BBA) Owner Trust Series 2005-B Class D EUR 160,000 5/16/12 (2.015%) French Consumer 108 Price Index excluding tobacco EUR 160,000 5/16/12 2.18% Eurostat 659 Eurozone HICP excluding tobacco Morgan Stanley Capital Services Inc. $452 11/13/07 MSCI US REIT 1 month USD- (2,791) Index LIBOR-BBA EUR 30,000 1/9/37 (2.135%) Eurostat 484 Eurozone HICP excluding tobacco EUR 110,000 1/9/12 2.1625% Eurostat (304) Eurozone HICP excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Citibank, N.A. DJ CDX NA IG Series 6 Index $28 $27,000 6/20/13 (50 bp) $5 DJ CDX NA IG Series 6 Index 7-10% tranche 27,000 6/20/13 45.75 bp 18 Credit Suisse International Dynegy Holdings Inc., 6 7/8%, 4/1/11 5,000 6/20/17 297 bp 11 Deutsche Bank AG DJ CDX NA IG Series 7 8,000 12/20/13 (50 bp) (15) DJ CDX NA IG Series 7 Index 7-10% tranche 8,000 12/20/13 55 bp 38 DJ CDX NA IG Series 8 Index 7-10% tranche 8,000 6/20/12 22 bp 6 DJ iTraxx Europe Series 6 Version 1 58 EUR 14,000 12/20/13 (40 bp) (90) DJ iTraxx Europe Series 6 Version 1, 6-9% tranche EUR 14,000 12/20/13 43 bp 214 Goldman Sachs International DJ CDX NA IG Series 7 Index $13,000 12/20/13 (50 bp) (24) DJ CDX NA IG Series 7 Index 24 35,000 12/20/13 (50 bp) (37) DJ CDX NA IG Series 7 Index 7-10% tranche 13,000 12/20/13 56 bp 70 DJ CDX NA IG Series 7 Index 7-10% tranche 35,000 12/20/13 48 bp 22 Lehman Brothers Special Financing, Inc. DJ CDX NA IG Series 7 Index 8 13,500 12/20/13 (50 bp) (17) DJ CDX NA IG Series 7 Index 7-10% tranche 13,500 12/20/13 54.37 bp 60 DJ iTraxx Europe Series 6 Version 1 57 EUR 17,000 12/20/13 (40 bp) (123) DJ iTraxx Europe Series 6 Version 1, 6-9% tranche EUR 17,000 12/20/13 45.25 bp 288 Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 $5,000 6/20/17 295 bp 3 Morgan Stanley Capital Services, Inc. DJ CDX NA IG Series 7 Index 8 14,000 12/20/13 (50 bp) (18) DJ CDX NA IG Series 7 Index, 7-10% tranche 14,000 12/20/13 53 bp 51 DJ CDX NA IG Series 8 Index 4,000 6/20/12 (35 bp) (4) Dynegy Holdings Inc., 6 7/8%, 4/1/11 5,000 6/20/12 225 bp 26 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. NOTES (a) Percentages indicated are based on net assets of $16,590,390 . (b) The aggregate identified cost on a tax basis is $15,531,738, resulting in gross unrealized appreciation and depreciation of $1,004,094 and $169,133, respectively, or net unrealized appreciation of $834,961. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at May 31, 2007 was $12,660 or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at May 31, 2007. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $62,662 for the period ended May 31, 2007. During the period ended May 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $2,563,165 and $1,314,887, respectively. (R) Real Estate Investment Trust. At May 31, 2007, liquid assets totaling $4,260,252 have been designated as collateral for open swap contracts, forward contracts, and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at May 31, 2007. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at May 31, 2007. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at May 31, 2007: (as a percentage of Portfolio Value) Australia 0.6% Austria 1.5 France 1.3 Germany 0.8 Ireland 1.5 Italy 0.5 Japan 1.9 Netherlands 1.1 United Kingdom 1.5 United States 85.8 Other 3.5 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 26, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 26, 2007
